 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   David L. Kurtz, et al.,                             No. CV-19-00152-PHX-GMS
10                  Plaintiffs,                          ORDER
11   v.
12   Goodyear Tire & Rubber Company,
13                  Defendant.
14
15          Pending before the Court is Plaintiffs’ Motion to Reconsider. (Doc. 37.) The Court
16   denies the motion. The Court also denies Plaintiffs’ Motion to File Reply Memorandum to

17   Defendant Goodyear’s Response in Opposition to Plaintiffs’ Motion for Reconsideration
18   (Doc. 43) as moot.

19                                         BACKGROUND

20          In 2005 Plaintiff David Kurtz filed his first lawsuit against Defendant Goodyear
21   Tire & Rubber Company (“Goodyear”) on behalf of his clients, the Haeger family.
22   (“Haeger I”.) That case settled in 2010. However, Kurtz subsequently discovered that

23   Goodyear had not disclosed certain test results during discovery. Consequently, the Haeger

24   I court issued an order encouraging plaintiffs in that action to file a separate lawsuit dealing

25   with the alleged discovery misconduct in the case. In May 2013, Kurtz filed a second

26   lawsuit on behalf of the Haegers against Goodyear, alleging abuse of process and fraud.
27   (“Haeger II”.) The complaint requested damages that would make up the difference
28   between the settlement offer accepted in Haeger I and the true value of the claims with the
 1   newly discovered material.
 2            In the case underlying this reconsideration motion, filed in 2018, Kurtz brought
 3   several claims on his own behalf, including two claims under the Racketeer Influenced and
 4   Corrupt Organizations Act (RICO), three fraud claims, and individual claims for abuse of
 5   process, aiding and abetting, and intentional interference with business expectancy.
 6   Although the misconduct underlying these claims was the same as the alleged misconduct
 7   underlying the Haeger II suit, Kurtz’s claims in this suit were slightly different. Instead of
 8   claiming the difference between the settlement offer and true value of the claims, Kurtz
 9   claimed he was entitled to compensation for cases he could have taken but for Goodyear’s
10   concealment, as well as other expenses incurred during the same timeframe. Goodyear
11   moved to dismiss on several grounds, including that Kurtz’s claims were barred by statutes
12   of limitations. The Court granted Goodyear’s motion, finding that Kurtz’s claims were
13   barred by statutes of limitations because Kurtz had knowledge of the underlying fraud and
14   resulting injury back in 2013 when he filed the Haeger II complaint (at the latest). Kurtz
15   now brings this Motion for Reconsideration, arguing that several matters in the Motion to
16   Dismiss proceedings were “overlooked or misapprehended by the Court and represent
17   manifest error.” (Doc. 37 at 1.)
18                                           DISCUSSION
19      I.       Legal Standard
20            As Plaintiffs acknowledge in their motion, motions for reconsideration under
21   LRCiv. 7.2(g) are disfavored absent a showing of manifest error or the existence of new
22   facts or legal authority. (Doc. 37 at 1.) Moreover, asking a court to rethink its analysis is
23   not a proper basis for seeking reconsideration. Morgal v. Maricopa Cty. Bd. of Sup’rs, No.
24   CIV 07-0670-PHX-RCB, 2012 WL 2368478, at *1 (D. Ariz. June 21, 2012).
25      II.      Analysis
26            Here, Plaintiffs do not claim the existence of new facts or legal authority. Instead,
27   Plaintiffs argue that the Court overlooked or misapprehended the relevant law or facts.
28   First, Plaintiffs argue the Court overlooked/misapprehended facts and case law establishing


                                                  -2-
 1   that the RICO 18 U.S.C. 1962(d) conspiracy is not barred by the statute of limitations
 2   because the conspiracy continued until late 2016. Next, Plaintiffs argue that the Court
 3   overlooked/misapprehended their fraudulent concealment claim, which tolls the limitations
 4   period until such concealment is discovered or reasonably should have been discovered.
 5   Finally, Plaintiffs argue the Court overlooked/misapprehended their claims of mail fraud,
 6   obstruction of justice, abuse of process and intentional interference, because the facts
 7   underlying these claims occurred after the May 2013 statute of limitations date adopted by
 8   the Court.
 9          Plaintiffs emphasize that this case is “not about Goodyear’s failure to disclose test
10   results, as the Court concluded,” but that they are instead seeking “different damages from
11   different deceptions,” namely “plaintiffs’ business revenue losses caused by Goodyear’s
12   years of concealment of death and injury claims, property damage claim files, adjustment
13   records and NHTSA communications disclosed in 2016.” (Doc. 37 at 3.) The Court did not
14   conclude that this case was only about Goodyear’s failure to disclose test results. The Court
15   understood that this case was about Goodyear’s failure to disclose “information regarding
16   its G159 tire” more generally. (Doc. 34 at 2.) The Court nevertheless found that Plaintiffs’
17   claims were time-barred. As the Court noted in the July 8, 2019 Order, claims accrue for
18   both the RICO and various state law claims “when, by reasonable diligence the plaintiff
19   knows or should know of the wrongful conduct, and the plaintiff was harmed or injured as
20   the result. Keonjian v. Olcott, 216 Ariz. 563, 566 169 P.3d 927, 930 (Ct. App. 2007).”
21   (Doc. 34 at 3.) “And Mr. Kurtz would have known at the time he filed the second lawsuit
22   that he would be expending additional resources litigating Haegar II that may have
23   precluded him from taking other cases.” (Doc. 34 at 4.) Plaintiffs argue that they are
24   “entitled to pursue damage caused by new acts after the May 2013 statute of limitations as
25   each act which injures the plaintiff starts the statutory period running again,” (Doc. 37 at
26   6), but this argument “conflates the distinction between a plaintiff’s knowledge of an injury
27   . . . and his knowledge of the specific extent of resulting damage,” (Doc. 34 at 4). The
28   Court has already considered this argument and does not now find that its prior decision


                                                 -3-
 1   constitutes manifest error.
 2          As to Plaintiffs’ argument that Goodyear’s fraudulent concealment tolls the statute
 3   of limitations, this argument was not raised in Plaintiff’s response to Goodyear’s motion
 4   to dismiss. Raising an argument in a reconsideration motion that was not raised in the prior
 5   proceeding “is improper as it forces both the Court and the parties to expend additional
 6   time and resources revisiting issues that should have been addressed previously.” Lindquist
 7   v. Farmers Ins. Co. of Arizona, No. CV 06-597-TUC-FRZ, 2008 WL 926553, at *1 (D.
 8   Ariz. Apr. 7, 2008). Moreover, “[t]he new authority cited by Plaintiff[s] was readily
 9   available long before Plaintiff[s] filed any response to [Goodyear’s] motion to dismiss, and
10   Plaintiff[s] give[] no justification for [their] failure to cite this authority in [their] original
11   response.” Id. Because Plaintiffs failed to raise this fraudulent concealment argument in
12   their response to Goodyear’s motion to dismiss, they cannot raise this argument in a motion
13   for reconsideration.
14          Finally, Plaintiffs argue that Goodyear’s deceptive filing to the Court in Haeger I
15   on remand constituted mail fraud, obstruction of justice, abuse of process, and intentional
16   interference.1 Plaintiffs further assert that these claims cannot be dismissed on a statute of
17   limitations basis because the filing occurred in 2018. Goodyear responds that, as with
18   Plaintiff’s fraudulent concealment argument, these arguments were not raised in Plaintiff’s
19   response to the motion to dismiss and are therefore waived in a motion for reconsideration.
20   The Court agrees with respect to Plaintiff’s arguments for obstruction of justice, abuse of
21   process, and intentional interference, as there is no mention of these arguments in
22   connection with Goodyear’s May 2018 filing in Plaintiff’s response to Goodyear’s motion
23   to dismiss. Plaintiffs did, however, argue in their response that “Goodyear’s deceptive
24   filing with the Federal Court in Haeger I of May 14, 2018” established mail fraud under
25   18 U.S.C. § 1341 and that Plaintiff had therefore set forth facts constituting mail fraud
26   within “the statute of limitations sufficient to satisfy Rule 9’s requirements.” (Doc. 25 at
27
     1
       According to Plaintiffs’ amended complaint, the May 2018 filing included lies about the
28   terms of the settlement agreement between Plaintiffs and Goodyear and misrepresentations
     about the Haeger I court proceedings. (Doc. 1-3 at 61.)

                                                    -4-
 1   22-23.)
 2           Even though Plaintiffs’ claim was properly raised below and is not time-barred, it
 3   cannot succeed for reasons articulated by Goodyear in its motion to dismiss. 18 U.S.C. §
 4   1341 prohibits “use of the mails . . . to obtain money or property from the one who is
 5   deceived.” Monterey Plaza Hotel Ltd. P’ship v. Local 483 of Hotel Employees & Rest.
 6   Employees Union, AFL-CIO, 215 F.3d 923, 926 (9th Cir. 2000). As in Monterey Plaza,
 7   Goodyear “did not obtain property by deceiving [Plaintiffs],” id., through its deceptive
 8   filing on May 14, 2018. Goodyear’s conduct “may have been vexatious or harassing, but
 9   it was not acquisitive. The purpose of the mail fraud . . . proscription[] is to punish wrongful
10   transfers of property from the victim to the wrongdoer, not to salve wounded feelings.” Id.
11   Because Goodyear’s deceptive filing did not constitute mail fraud, the Court did not
12   commit manifest error in dismissing Plaintiffs’ mail fraud claim.
13                                         CONCLUSION
14           Plaintiffs have failed to prove the manifest error or existence of new facts or legal
15   authority required to sustain a motion for reconsideration of the Court’s Order of July 9,
16   2019.
17           IT IS THEREFORE ORDERED that Plaintiffs’ Motion to Reconsider (Doc. 37)
18   is DENIED.
19           IT IS FURTHER ORDERED that Plaintiffs’ Motion to File Reply Memorandum
20   to Defendant Goodyear’s Response in Opposition to Plaintiffs’ Motion for Reconsideration
21   (Doc. 43) is DENIED as moot.
22           Dated this 27th day of September, 2019.
23
24
25
26
27
28


                                                  -5-
